Case 2:20-cv-02031-PKH Document 31                 Filed 06/09/21 Page 1 of 2 PageID #: 452




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

JAMIE SPEAKS                                                                          PLAINTIFF

       v.                     Civil No. 2:20-cv-02031-PKH-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act. (ECF No. 29). On May 14, 2021, Plaintiff filed a motion for attorney’s

fees and costs under 28 U.S.C. § 2412, the Equal Access to Justice Act (hereinafter “EAJA”),

requesting $5,022.43, representing a total of 77.7 attorney hours for work performed in 2020 at an

hourly rate of $202.83 and 7.00 attorney hours in 2021 at a rate of $204.62 per hour. (ECF No.

29-2). On May 28, 2021, the Commissioner filed a response voicing no objections. (ECF No. 30).

                                        I.      Discussion

       It is the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case,

as he is the prevailing party, the government’s decision to deny benefits was not “substantially

justified,” the hourly rate requested for both attorney and paralegal hours does not exceed the CPI

for either year in question, and the time asserted to have been spent in the representation of the

Plaintiff before the district court is reasonable. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.

1986) (burden is on the Commissioner to show substantial justification for the government’s denial

of benefits); Johnson v. Sullivan, 919 F.2d 503 (8th Cir. 1990) (the hourly rate may be increased

when there is “uncontested proof of an increase in the cost of living sufficient to justify hourly

attorney’s fees of more than $75.00 an hour); and, Hensley v. Eckerhart, 461 U.S. 424, 430 (1983)

(in determining reasonableness, court looks at time and labor required; the difficulty of questions
Case 2:20-cv-02031-PKH Document 31                    Filed 06/09/21 Page 2 of 2 PageID #: 453




involved; the skill required to handle the problems presented; the attorney’s experience, ability,

and reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and, the amount

involved). Accordingly, Plaintiff is entitled to an attorney’s fee award under EAJA in the amount

of $5,022.43.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff; however, as a matter of practice, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel.

       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.

                                        II.      Conclusion

       Based upon the foregoing, Plaintiff is awarded the sum of $5,022.43 for attorney’s fees

pursuant to the EAJA, 28 U.S.C. § 2412.

       Dated this 9th day of June 2021.

                                      /s/ Mark E. Ford
                                      HONORABLE MARK E. FORD
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  2
